Citation Nr: 1210197	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  99-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for arthritis of the lumbar spine.

2.  Whether new and material evidence has been received to reopen a claim for service connection for osteoarthritis with chondromalacia of the right and left knee.

3.  Entitlement to for service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a muscular disorder.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for myopathy.



REPRESENTATION

Appellant represented by:	Katrina Washington, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and his former spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to December 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 1998, August 2007, and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In September 2002 the Board issued a decision reopening the Veteran's claim for service connection for a psychiatric disorder.   

In an August 2005 decision the Board determined that there was no clear and unmistakable error in an April 14, 1978 rating decision to the extent that it denied service connection for hypertension.  The Veteran did not appeal this decision.

The Veteran provided testimony before a Decision Review Officer in June 2008 and before an Acting Veterans Law Judges in April 2011.

The Board finds that the Veteran's April 2011 testimony serves as a timely substantive appeal with regard to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for myopathy.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to all of the Veteran's claims that are in appellate status, other than his 1151 claim, the most recent supplemental statements of the case (SSOC) was issued in March 2009.  Additional pertinent evidence regarding all of the Veteran's claims has been received since March 2009.  As the Veteran's claims were certified to the Board without issuance of a new SSOC regarding these issues, these issues must be remanded to the RO in order that an SSOC may be issued to the Veteran.  See 38 C.F.R. § 19.31.

The Veteran asserts that he has statin-induced myopathy due to medications prescribed by VA medical providers.  The Veteran submitted a letter from a VA physician in April 2011 which indicates that the Veteran has statin-induced myopathy.  Consequently, the Veteran should be provided a VA examination in order to help determine whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for myopathy.  Additionally the Board notes that the April 2011 VA physician statement was received subsequent to certification of the Veteran's claim to the Board, and remand of this issue allows the RO to issue a supplemental statement of the case reviewing this newly received evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses, and dates of treatment and/or examination, of all health care providers, VA and non-VA, who have recently treated him for his claimed disabilities.  After obtaining any necessary authorization, the RO should request copies of the records of such identified treatment or examinations which are not currently of record.  This should include requesting copies of all VA treatment records dated from August 2010 to present.  All records obtained should be associated with the Veteran's claims file.

2.  The Veteran should be afforded a VA medical examination for the purpose of determining whether he currently exhibits any myopathy as a result of VA prescribed medication, and if so, whether the proximate cause of such myopathy was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable.  

The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran and reviewing his claims folder, the examiner should provide an opinion as to the following: 

Does the Veteran currently exhibit, or has he ever exhibited, myopathy which was caused by VA prescribed medications?

If so, is at least as likely as not that any such myopathy disability is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in prescribing such medication; or an event not reasonably foreseeable?  

3.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative, if any, should be provided a supplemental statement of the case (SSOC) on all issues in appellate status and be afforded the appropriate opportunity to respond.  The SSOC should include consideration of all evidence submitted since the March 2009 SSOC.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


